PER CURIAM.
Houston v. Caldwell, 359 So.2d 858, 861 (Fla. 1978), which instructs that transfer to another state is unauthorized and holds that “the doctrine of forum non conveniens is inapplicable to any suit properly filed in this state where either party is a resident of Florida,” mandates reversal of the trial court’s Order Granting Motion to Dismiss for Improper Venue. See Nylund v. Motel 6, Inc., 490 So.2d 216 (Fla. 4th DCA 1986); Ryder Truck Rental, Inc. v. Ray, 418 So.2d 294 (Fla. 3d DCA 1982), review denied, 427 So.2d 736, 737 (Fla.1983); Sempe v. Coordinated Caribbean Transport, Inc., 363 So.2d 194 (Fla. 3d DCA 1978), cert. denied, 372 So.2d 467 (Fla. 1979).
Reversed and remanded for further proceedings.